Citation Nr: 0820935	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The RO granted an increase in the rating 
for a service-connected lumbar spine disability from 0 to 10 
percent and denied service connection for a cervical spine 
disability.  The veteran perfected appeals regarding both of 
these claims.

The veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the veteran submitted additional evidence, including 
a police report documenting a motor vehicle accident (MVA) 
and a statement from a passenger, describing the MVA.  The 
veteran also submitted a medical treatment record from the 
passenger that documents that he incurred an acute cervical 
sprain after the MVA.  The veteran waived initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the RO in this case.  See 38 C.F.R. 
§ 20.1304(c).

Also at the time of this hearing, the veteran withdrew from 
appeal the issue of an increased rating for service-connected 
lumbar spine disability.  See 38 C.F.R. § 20.204.  Thus, the 
only issue on appeal, as listed above, is entitlement to 
service connection for a cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a cervical spine disability 
attributable to service.  In his May 2008 testimony before 
the Board, the veteran indicated that his cervical spine 
disability was due to an October 1984 MVA and/or a March 1992 
incident in which ice fell onto his head.  

A June 1983 service treatment record (STR) documents that 
that veteran sought treatment for neck pain of two days' 
duration.  The clinician indicated that there was no history 
of injury.  The diagnosis was right trapezius strain.  A 
November 1984 STR documents that the veteran underwent 
incision and extraction of a sebaceous cyst in the right neck 
region.  The record also includes STRs dated in March 1992 
documenting that the veteran sought treatment for a scalp 
laceration; these STRs indicated that ice fell on the 
veteran's head.  The clinician completing the record found 
that the veteran has a left occipital laceration.  In an 
October 1997 report of medical assessment, completed just 
prior to the veteran's discharge from service, the veteran 
was asked if he had suffered any injury or illness while on 
active duty for which he did not seek medical care.  He 
indicated that he had, and listed among these injuries or 
illnesses, neck pain.  

As noted above, the veteran is service connected for a lumbar 
spine disability.  The veteran has not asserted that the 
cervical spine disability is secondary to the lumbar spine 
disability, and the claim has been adjudicated on a direct 
service connection basis only.  See 38 C.F.R. § 3.310.

The claims file includes the reports from VA spine 
examinations conducted in September 2003, October 2006, March 
2007 and November 2007.  Only the March 2007 VA examination 
report, however, contains an opinion regarding whether the 
cervical spine disability is attributable to service.  In the 
March 2007 examination report, the examiner documented that 
the veteran asserted that he had been involved in an MVA.  
The examiner noted the June 1983 STR showing treatment for 
neck pain.  It appears that the veteran believed that the 
June 1983 STR documented treatment due to the MVA, although 
later in the report, the veteran denied being evaluated for 
injuries incurred in the MVA.  The MVA occurred, however, in 
October 1984.  (As noted above, the veteran was on active 
duty from October 1977 to November 1997 or approximately 20 
years.)

The examiner diagnosed degenerative disc disease of cervical 
spine with limited and painful motion.  The examiner opined 
that, based on the examination of the veteran, review of the 
claims file, medical evidence submitted and current medical 
literature, it was less likely as not that the degenerative 
disc disease was a result of the incident in June 1983 during 
service.  The examiner wrote that the veteran failed to show 
evidence of chronic treatment after this incident and failed 
to provide evidence of the MVA.  (Emphasis added.) 

As outlined above, the veteran has subsequently submitted 
evidence documenting the October 1984 MVA, including a police 
report and a statement from a passenger.  The passenger also 
submitted medical evidence indicating he was treated for an 
acute cervical strain and was provided treatment, including a 
cervical soft collar.

After review of the March 2007 examination report, the Board 
finds that a remand is necessary in order to obtain an 
additional VA examination.  This remand is necessary as the 
examiner supported his finding, in part, on the lack of 
documentation of the MVA.  As the veteran has now submitted 
evidence of this accident, the Board finds that the factual 
basis on which the examiner's March 2007 VA opinion was 
rendered has substantially changed.  

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim on 
appeal must be obtained for inclusion in 
the record.  

2.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the examiner 
should provide answers to the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran has a cervical spine 
disability that began during service 
or is causally linked to any 
incident of active duty?

The examiner should specially 
consider whether a current cervical 
spine disability is due to the 
documented June 1983 right trapezius 
strain, October 1984 motor vehicle 
accident and/or March 1992 incident 
in which ice fell on the veteran's 
head.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim for 
service connection for a cervical spine 
disability must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



